Title: Abigail Adams to Thomas Boylston Adams, 18 March 1798
From: Adams, Abigail
To: Adams, Thomas Boylston


        
          Dear Thomas.
          Philadelphia March 18 1798
        
        When I have written to your Brother I feel as if I had exhausted all the subjects which it is proper for me to write upon, but as your Hand writing allways gives me pleasure tho I see it only upon the superscription of a Letter, or in a few Promissory lines in the cover, I judge you will allways be gratified with a few words from me tho they contain no more than a Bullitin of our Health and that of your Friends. I find in this city many of your old acquaintance who profess Friendship for you, and speak of you with affection. there are several of your sisters yet unmarried, the Miss Brecks miss Westcot & miss Wilson— Miss Breck I have been told is engaged, and has

been so for a long time to a French Gentleman. miss Lucy to your old Friend Wycoff. Miss Betsy stael is lately married, and I am told by mrs Judge Cushing who lodges there, when she is in this city, that she is well married. dr Rush also frequently inquires after you. he is lately appointed treasurer, of the Mint. your master Ingersol goes on getting Money in his Profession.
        It is a long time since I received a Letter from you. so many new scenes must open before you that I should receive much entertainment if a free communication was proper. there will be many things which I should like to hear and know, which will have no connection politicks and of which you are very able to detail. The customs and Manners of the people, the fashions of the Ladies all of which you can draw, in an agreable point of view
        I can tell you a peice of News— Mrs Law formerly Miss custos, has been to make a visit here this Winter. she says that Nelly is unmarried, and that she thinks few young men of the present day are Worth having She Said that, She should have been very happy to have had her marry one of my sons— now as two of them are married, who could she mean? I have had Some hints as tho your Heart was some where near the city of Washington. as yet it is not fixed at Mount Vernon
        You are a freeman. fix where you like. I shall never controul you. all I require is the means of supporting a Family before a young Man engages in so important a transaction.
        write to Hamburgh & commit your Letters to the care of mr Pitcarn. if these French men, who have never recoverd the stroke of the Hammer, will but come to reason, and grow quiet and calm, we shall be a very happy people, but I know not when they will cease to torment and afflict. I am my dear Thomas / most affectionatly / Your Mother
        
          Abigail Adams
        
      